EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Whitney Blair on 5/11/2022.

Claim 3 is canceled.

Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 5/6/2022 and in view of the Examiner’s Amendment contained in the present Action, could either not be found or was not suggested in the prior art of record. With respect to claim 1, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of a flow diverting feature configured to divert fluid flowing through the side port and into the lumen in a proximal direction, wherein the flow diverting feature comprises a diverter that is positioned centrally within an opening of the side port to thereby form a distal channel and a proximal channel around the diverter for fluid flowing from the side port and into the lumen, wherein a cross-section of the diverter comprises a first face aligned with a longitudinal axis of the catheter adapter, a second face proximate the first face and aligned with a longitudinal axis of the side port, and a third face extending between the first face and the second face and angled with respect to the first face and the second face, as recited in claim 1, in combination with the other elements recited in the independent claim(s).
The closest relevant art is:  U.S. Publication No. 2018/0304041 to Leeflang, which discloses an IV access device (Figs. 1, 2, 4A and 4B) comprising: a catheter adapter (hub 30/130/230) having a proximal end (end with septum 50a/b) and a distal end (end of hub that attaches to tube 11) and a sidewall forming a lumen that extends therebetween (lumen within hub 30/130/230); a catheter (tube 11) that extends from the distal enc (shown in Fig. 1); a side port (side port 40/140/240) that extends outwardly from the sidewall of the catheter adapter (hub 30/130/230), the side port (side port 40/1 40/240) being in fluid communication with the lumen of the catheter adapter (see Figs. 2, 4A and 4B); and a flow diverting feature (redirect element 260 and ramped surfaces 262) configured to divert fluid flowing through the side port (side port 40/140/240) and into the lumen in a proximal direction (paragraph 46), wherein the flow diverting feature comprises a diverter (redirect element 260) that is positioned centrally within an opening (outlet(s) 47/1 47/247) of the side port (side port 40/140/240) to thereby form a distal channel and a proximal channel around the diverter (redirect element 260) for fluid flowing from the side port (side port 40/1 40/240) and into the lumen (lumen within hub 30/130/230) (see Fig. 4A-4B and paragraphs 45-46), but Leeflange does not teach the features discussed above as recited in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMBER R STILES/Primary Examiner, Art Unit 3783